                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ALBERT DYTCH,                                     Case No. 17-cv-00438-SI
                                   8                   Plaintiff,
                                                                                          ORDER DENYING PLAINTIFF'S
                                   9            v.                                        MOTION FOR SUMMARY JUDGMENT
                                  10    MAGANA, et. al.,                                  Re: Dkt. No. 64
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Albert Dytch’s motion for summary judgment is scheduled for a hearing on

                                  14   November 16, 2018. Pursuant to Civil Local Rule 7-1(b), the Court determines that this matter is

                                  15   suitable for resolution without oral argument, and VACATES the hearing.

                                  16          Plaintiff moves for summary judgment under the Americans with Disabilities Act (“ADA,”

                                  17   42 U.S.C. § 1201, et seq.) and the California Unruh Civil Rights Act (“Unruh Act,” Cal. Civ. Code

                                  18   § 51, et seq.). Plaintiff contends that defendant Maxaco, LLC, the landlord of Flaco’s, a restaurant

                                  19   in Berkeley, has failed to remove specific barriers to plaintiff’s full and equal access from its

                                  20   public accommodation. Plaintiff asserts that the evidence in the record shows: (1) he is disabled;

                                  21   (2) defendant’s property—including the restroom and parking lot—is a restaurant and thus a place

                                  22   of public accommodation; (3) he visited the restaurant twice; (4) while at the restaurant he

                                  23   encountered accessibility barriers in the restroom and parking lot in violation of the ADA and

                                  24   Unruh Act; (5) the cost of remedying the violations is $31,000; and (6) defendant can financially

                                  25   afford the cost of removing the barriers.

                                  26          Defendant opposes summary judgment and contends it has submitted evidence raising
                                  27
                                       material questions of fact on the ADA and Unruh Act claims. The defendant has raised issues of
                                  28
                                       material fact as to whether defendant can afford the cost of remediation, as to when the building
                                   1

                                   2   was constructed, and the threshold matter of whether the restroom and parking lot are public

                                   3   accommodations within the meaning of the ADA. Although plaintiff raises some well-founded

                                   4   objections to defendant’s declaration, most go to the weight, rather than the sufficiency, of the
                                   5
                                       evidence challenged. Therefore, summary adjudication is not appropriate.
                                   6
                                              The Court notes, however, that if/when this matter goes to trial, both sides will be required
                                   7
                                       to present evidence, not conjecture, and will be required to lay proper foundations for any
                                   8
                                       evidence presented.
                                   9

                                  10
                                              IT IS SO ORDERED.
                                  11
                                       Dated: November 14, 2018
                                  12
Northern District of California
 United States District Court




                                                                                    ______________________________________
                                  13
                                                                                    SUSAN ILLSTON
                                  14                                                United States District Judge

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
